t c memo united_states tax_court csaba l magassy and frances h magassy petitioners v commissioner of internal revenue respondent docket no filed date glen a stankee for petitioners w robert abramitis for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes as follows year deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue the primary issue for decision is whether during the years in issue petitioner csaba l magassy and an s_corporation in which csaba l magassy was the sole shareholder and director were involved in the restoration charter and sale of a feadship yacht with a profit objective findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife and resided in potomac maryland at the time the petition was filed petitioners have three children -- two sons and a daughter petitioner has a successful medical practice in the washington d c metropolitan area with a specialty in plastic surgery on date bill norman norman petitioner’s brother-in-law suggested that petitioner purchase a particular 108’ feadship yacht which was then located in florida and which was being offered for sale through lee mogul mogul the father of mark mogul one of norman’s employees mogul owned a yacht brokerage business boats yachts ships inc which was located in ft lauderdale florida hereinafter references to petitioner in the singular are to csaba l magassy feadship yachts are built in the netherlands by a consortium of dutch shipbuilders and are generally recognized as at the top of the luxury superyacht market feadship stands for first export association of dutch shipbuilders feadship yachts are built and sold under the advertising slogan feadship design and build the most perfect luxury yachts in the world it was represented to petitioner that the particular feadship brought to his attention was owned by boats yachts ships and that it had been custom built in approximately for henry ford ii also it was represented to petitioner that the feadship was being offered for sale under distress conditions and that the feadship could be restored and resold at a substantial profit petitioner was provided a written copy of a marine survey of the feadship in which it was represented that the fair_market_value of the feadship was dollar_figure million and that the replacement cost to purchase a brand new feadship of the same size would be more than dollar_figure million the survey provided to petitioner however was incomplete because the feadship had not been pulled out of the water for inspection of the steel hull for corrosion and rust as a result petitioner was not aware of the actual condition of the hull further the survey did not include an estimate of the restoration costs for the feadship and petitioner did not independently investigate what those restoration costs might be neither petitioner any members of petitioners’ family nor norman had any experience buying owning selling operating or chartering yachts on date without going to florida to see and inspect the feadship petitioner signed a written contract to purchase the feadship for dollar_figure5 million on the next day petitioner signed an addendum to the purchase contract restating his purchase_price for the feadship to be dollar_figure million at the time petitioner signed the purchase contract he made a cash downpayment of dollar_figure to boats yachts ships petitioner was to pay the balance of the purchase_price at closing in the above written contract the stated owner and seller of the feadship was boats yachts ships mogul’s yacht brokerage firm located in florida on date however boats yachts ships did not actually own the feadship rather boats yachts ships apparently purchased the yacht on date for a stated purchase_price of dollar_figure million pursuant to a contract entered into on or about date with the former owner of the feadship the former owner of the feadship also paid boats yachts ships a commission of dollar_figure apparently in connection with the sale of the feadship to petitioner in the date addendum to the written purchase contract between petitioner and boats yachts ships it was stated that approximately dollar_figure of the proceeds to be received from petitioner on his purchase of the feadship would be used by boats yachts ships to pay for a complete refurbishment of the feadship although mark mogul and norman were not required to share in either the subsequent costs of restoration or maintenance of the feadship in the written contract dated date petitioner agreed to share with mark mogul and with norman all of the profits realized on a subsequent sale of the feadship by petitioner under this contract on a subsequent sale of the feadship petitioner was to retain percent of any profits and mark mogul and norman were to divide equally percent of any profits at the time of his purchase of the feadship in march of petitioner had no written business plan for the restoration and resale of the feadship and at trial petitioner had no recollection as to how the above percentage split of any profits that might be realized on a resale was agreed to on date a second marine survey of the feadship was prepared therein it was stated that the fair_market_value of the feadship was dollar_figure million that if the feadship was restored to bristol condition2 the fair_market_value of the feadship would increase to dollar_figure million and that replacement of the feadship purchased by petitioner with a brand new feadship of the same size would cost petitioner dollar_figure million like the first survey however this second survey was incomplete in that the feadship was not removed from the water and the hull was not inspected also the second survey did not reflect an estimate of the restoration costs of the feadship to bristol condition as of the date closing of petitioner’s purchase of the feadship petitioner still had neither inspected nor seen the feadship also petitioner was not present at the closing to assist with his purchase of the feadship petitioner obtained a secured bank loan for dollar_figure million petitioner paid the proceeds of this loan toward the purchase_price of the feadship for a number of months after petitioner’s purchase the feadship remained in florida in the control of mogul at the facilities of boats yachts ships in july of petitioner was in florida and saw the feadship for the first time and realized that the interior and exterior of the feadship were in extremely poor condition despite being aware of the condition of the feadship petitioner bristol condition refers to a yacht as being in very good condition with the varnish paint engines and general condition in a condition as good as or better than that of a first-class hotel obtained a loan for dollar_figure and paid dollar_figure thereof to boats yachts ships the record is not clear as to the exact purpose for this dollar_figure payment but presumably it was the final payment due on petitioner’s purchase of the feadship in november of petitioner again saw the feadship in florida at that time petitioner was advised that the full dollar_figure designated for restoration of the feadship had been spent even though little progress had been made on the feadship’s restoration petitioner then sought advice about the feadship from john weller weller a friend of his brother-in-law norman weller put petitioner in contact with one of his friends who owned angus yachts angus a shipyard in alabama in january of petitioner paid to have the feadship moved to angus’s alabama shipyard for further restoration work representatives of angus estimated that the total cost to restore the feadship would be dollar_figure but petitioner established no budget or limit for the restoration work to be performed by angus on the feadship after angus had worked on the feadship for several months petitioner hired an individual referred to as captain anthony on date petitioner filed a lawsuit against mogul mark mogul and boats yachts ships seeking to recover the dollar_figure that was to pay for restoration of the feadship petitioner however never effected service on the above named defendants in the lawsuit and on date boats yachts ships was administratively dissolved as a corporation by the florida secretary of state coby captain coby who was recommended to him by weller to oversee the restoration work being done on the feadship in july of and for the first time during petitioner’s ownership of the feadship the feadship was removed from the water for inspection of the steel hull as a result of which extensive rust on and corrosion to the hull of the feadship were observed thereafter captain coby mailed periodic letters to petitioner reporting on the continuing problems with angus’s work on the feadship as of date petitioner had paid angus dollar_figure and angus had billed petitioner an additional dollar_figure for restoration work on the feadship in november of captain coby advised petitioner that the restoration work being performed by angus on the feadship had become a gravy train for angus at that time petitioner refused to pay angus the above dollar_figure in additional charges relating to work that had been done on the feadship during august through november of on date angus filed suit against petitioner seeking to enforce a maritime lien against the feadship relating to angus’s outstanding charges to petitioner in the spring of petitioner obtained tax_advice from a washington d c law firm relating to the feadship at that time petitioner’s costs relating to his purchase and to the restoration of the feadship totaled approximately dollar_figure million a memorandum petitioner received from the law firm noted that petitioner’s cumulative costs in purchasing and restoring the feadship exceeded the feadship’s fair_market_value and that yet additional significant costs would be necessary to complete the restoration of the feadship petitioner was advised that a sale of the feadship before completion of the restoration work and without establishing a yacht chartering operation for the feadship would preclude treatment by petitioner of any loss on the sale of the feadship as an ordinary_loss under sec_1231 in november of petitioners and angus settled the above-referenced lawsuit pursuant to which petitioner agreed to pay angus an additional dollar_figure -- dollar_figure in cash and a dollar_figure promissory note with principal and interest due in years petitioner paid angus the dollar_figure and angus released the maritime lien on the feadship with petitioner’s consent captain coby then transported the feadship to a shipyard in bayou la batre alabama at the shipyard in bayou la batre much of the prior restoration work that had been done by angus on the feadship at a cost to petitioner of approximately dollar_figure million was determined to be in need of being redone either because the work was defective or for other reasons from late until june of petitioner incurred additional costs of approximately dollar_figure relating to continuing work on the feadship with petitioner’s consent in june of captain coby transported the feadship to the merrill stevens boat yard in miami florida where captain coby continued to supervise restoration work on the feadship for which petitioner paid at least an additional dollar_figure on date petitioner organized s m s m inc smsm as a florida corporation for the stated purpose of chartering the feadship smsm made a timely s_corporation_election and at all relevant times petitioner was the sole shareholder and director of smsm on date petitioner entered into an agreement with richard bertram yachts to list the feadship for sale the listing agreement stated an asking price for the feadship of dollar_figure million this asking price was significantly less than petitioner’s cumulative costs of approximately dollar_figure million relating to his purchase and restoration work on the feadship on date the feadship was moved to another shipyard in florida for yet further restoration work at this time mrs magassy became involved incurring additional costs of approximately dollar_figure primarily in decorating the interior of the feadship on date smsm signed a charter agreement with priscilla yacht management under which the feadship became a part of priscilla yacht management’s charter fleet operation on date petitioner registered smsm with the florida department of revenue as a sales and charter boat dealer on date petitioner transferred title to the feadship to smsm checking and credit card accounts were established in the name of smsm and smsm borrowed dollar_figure to refinance and to pay off the remaining balance on the dollar_figure million loan that petitioner had obtained to purchase the feadship none of the members of the magassy family were qualified yachtsmen from approximately march through date however mrs magassy and petitioners’ three children were aboard the feadship during the feadship’s first sea trial from ft lauderdale florida to port lucaya bahamas from march through date petitioners and their sons were aboard the feadship during a sea trial of the feadship from ft lauderdale to hurricane hole bahamas on at least three additional occasions different magassy family members took personal vacations on board the feadship while it was in the bahamas on a number of occasions during and petitioners held dinner cruises and cocktail parties on the feadship also on occasion without staying overnight magassy family members spent daytime and evening hours partying on the feadship from through while still listed for sale the feadship was chartered to a number of paying customers and received charter fees as follows date of charter customer charter fees apr june july date aug aug aug sept sept oct 22-date date nov 27-date mar 20-date apr apr july july july 31-date aug date-date apr dollar_figure dr p george big_number psa big_number p racancello big_number necta big_number a milchan big_number d pietro big_number d pietro great northern big_number recyclers big_number a milchan big_number psa rose photo inc big_number blood wine productions big_number total charter fees dollar_figure big_number pratt manson big_number n halliday big_number j meyer big_number a milchan j pomerantz big_number cunningham co big_number big_number kaleen charters p biersdorfer big_number total charter fees dollar_figure fugger dollar_figure big_number total charter fees dollar_figure big_number plastic surgery associates is petitioner’s medical practice as indicated two of the above paid charters involved plastic surgery associates psa petitioner’s medical group participants in the charters of the feadship by psa included partners and staff of petitioner’s plastic surgery practice during both charters involving psa petitioner and mrs magassy were on board the feadship and during one of those charters petitioners’ two sons were on board for the charter boat season petitioner’s feadship was not listed in the charter databank international listings an important multiple listing service for a successful charter boat operation from the time of purchase in and through the first year of chartering the feadship petitioner kept invoices and copies of checks relating to payment of the restoration costs of the feadship during this period however petitioner’s books_and_records relating to the feadship were not complete between and petitioner incurred more than dollar_figure in interest_expenses relating to the dollar_figure million and the dollar_figure loans petitioner obtained to purchase the feadship before incomplete books_and_records were maintained relating to petitioner’s and smsm’s costs and expenses for the restoration work on the feadship and for the charter of the feadship in midge mckee hopkins hopkins the longtime bookkeeper for psa began maintaining computerized books_and_records relating to the feadship and to write the checks to pay the bills relating to the feadship each month hopkins received an envelope of bills bank registers and bank statements from mrs magassy relating to the feadship hopkins did not attempt to verify the business_purpose of any of the bills she paid relating to the feadship during and when mrs magassy visited the feadship in florida she would charge her airline ticket her hotel and car rental expenses and her restaurant meals on her personal credit card and the expenses were treated by smsm as business_expenses on date smsm sold the feadship to classic yachts restoration ltd for dollar_figure million the charter income and claimed ordinary business_expenses and losses of smsm as an s_corporation including the loss on the sale of the feadship relating to the feadship that were reflected on smsm’s federal_income_tax returns for and and that were passed through to petitioners’ joint federal_income_tax returns for each year are reflected below charter income gross_receipts dollar_figure dollar_figure big_number dollar_figure big_number other income big_number total income dollar_figure dollar_figure big_number dollar_figure big_number expenses salaries repairs rents taxes and licenses interest depreciation advertising other deductions travel meals and entertainment dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number administrative auto fuel bank charges dues licenses insurance management fees outside services big_number professional fees supplies telephone miscellaneous uniforms office supplies payroll_taxes big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total expenses dollar_figure dollar_figure dollar_figure big_number claimed operating losses dollar_figure dollar_figure dollar_figure big_number claimed ordinary_loss on sale of the feadship dollar_figure on petitioners’ joint federal_income_tax returns for and the above claimed losses relating to the feadship were offset against petitioner’s taxable_income from his medical practice as a result if the claimed expenses relating to the feadship are allowed in full petitioner’s losses relating to the feadship will result in federal_income_tax savings to petitioner of dollar_figure for dollar_figure for and dollar_figure for on audit for each of the years in issue respondent disallowed the claimed expenses and losses relating to petitioner’s restoration charter and sale of the feadship opinion generally expenses attributable to an activity_not_engaged_in_for_profit are not allowable as ordinary and necessary business_expense deductions except to the extent of income from the activity sec_183 and b an activity_not_engaged_in_for_profit is defined in sec_183 as any activity other than one with respect to which deductions are allowable under sec_162 or under paragraph or of sec_212 for the expenses to be deductible under sec_162 and sec_212 so that the limitation of sec_183 will not apply a taxpayer must engage in or carry on an activity to which the expenses relate with an actual and honest objective of making a profit 94_tc_41 citing 72_tc_411 affd without published opinion 647_f2d_170 9th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir petitioners bear the burden of proving that petitioner and smsm engaged in the activity in question with an actual and honest objective of realizing a profit 32_f3d_94 4th cir affg tcmemo_1993_396 the parties do not cite sec_7491 and no claim is made herein that the burden_of_proof should be shifted to respondent although the sec_183 analysis with respect to the activities of an s_corporation is applied at the corporate level a taxpayer’s objective or intent is attributable to his wholly owned s_corporation ballard v commissioner tcmemo_1996_ sec_1_183-1 income_tax regs a profit objective in an earlier year does not give a taxpayer a blank check with regard to losses_incurred in later years ie in a later year an activity may be treated as an activity_not_engaged_in_for_profit even though in an earlier year the activity may have been conducted by the taxpayer with a profit objective see dicta in dennis v commissioner tcmemo_1984_4 daugherty v commissioner tcmemo_1983_188 to determine whether a taxpayer had the requisite profit objective we consider all of the surrounding facts and circumstances keanini v commissioner supra pincite citing 77_tc_1326 golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs the regulations list several factors to consider in analyzing whether a profit objective exists none of which generally is alone determinative 91_tc_686 affd 893_f2d_656 4th cir some factors may be given more weight than others because they may be more meaningfully applied to the evidence in a particular case hendricks v commissioner supra pincite sec_1_183-2 income_tax regs on the sale of property under sec_1231 a taxpayer may treat a net_loss on the sale as an ordinary_loss only if the loss involved a sale of property that was used in the taxpayer’s trade_or_business sec_1231 and and b in analyzing whether an activity in connection with which property is sold constituted a trade_or_business for purposes of ordinary_loss treatment under sec_1231 a taxpayer’s profit objective or lack thereof relating to the activity is particularly significant 124_f2d_556 4th cir involving a claim of business_expense deductions under sec_23 the predecessor of sec_162 abbene v commissioner tcmemo_1998_330 also relevant are factors relating to the manner continuity and regularity with which an activity is conducted 480_us_23 34_tc_894 affd 299_f2d_623 3d cir petitioners assert that for and petitioner and smsm had an actual profit objective relating to ownership and charter of the feadship petitioners assert that petitioner’s and smsm’s profit objective involved a continuation of the plan petitioner adopted in when petitioner first purchased and started restoration work on the feadship and that that profit objective expanded in and to include the charter of the feadship while the feadship was offered for sale respondent does not dispute that in when petitioner purchased the feadship petitioner may have had a vague plan and objective of making some repairs and then within a short_period of time of reselling the feadship for profit respondent argues however that over the course of the early 1990s petitioner’s costs of restoring the feadship became so exorbitant that by it had become clear to petitioner and to anyone else associated with the feadship that a profit would not be realized either on the charter or on the sale of the feadship respondent therefore argues that the claimed and expenses and losses relating to restoration charter and sale of the feadship should not be allowed we resolve the issues presented largely by applying the factors set forth in the regulations under sec_183 manner of carrying on the activity a profit objective is suggested where a taxpayer carries on an activity in a businesslike manner and where accurate and complete books_and_records are maintained relating to the activity sec_1_183-2 income_tax regs a profit objective may be suggested for an activity where the activity is conducted in a manner similar to other activities of the taxpayer which are profitable id as discussed above petitioner had no experience in owning a yacht no written business plan and no budget for the restoration costs and petitioner made no good_faith reasonable investigation before making his investment in the feadship incomplete books_and_records relating to the charter of the feadship were maintained petitioner incurred substantial costs in connection with the effort to restore the feadship without properly monitoring the work expertise of petitioners or their advisers a profit objective may be indicated by a taxpayer’s expertise in research on and study of an activity as well as by a taxpayer’s consultation with experts sec_1_183-2 income_tax regs however a taxpayer’s reliance on the advice of someone who the taxpayer knew or should have known had a conflict of interest may not be reasonable 205_f3d_54 2d cir affg tcmemo_1997_259 vojticek v commissioner tcmemo_1995_444 such advice may constitute nothing more than sales promotion a taxpayer generally should undertake a good_faith investigation of the factors that would affect profit westbrook v commissioner tcmemo_1993_634 affd per curiam 68_f3d_868 5th cir petitioner had no expertise in purchasing yachts for resale in owning yachts in restoring yachts or in chartering yachts over the years petitioner appears to have had access to business financial and tax advisers the evidence however is clear that petitioner did not seek independent expert advice relating to the purchase of the feadship moreover petitioner did not investigate the cost of restoring the feadship and did not seek independent advice regarding the viability of the plan suggested by mogul at the time of purchase of the feadship in and yet petitioner spent over dollar_figure million on the feadship financial status of petitioner where a taxpayer has substantial income from sources other than the activity in question and where the losses from the activity if allowed would generate substantial tax benefits an objective other than a profit objective is suggested hendricks v commissioner f 3d pincite sec_1_183-2 income_tax regs the limitations in sec_183 are designed to prevent taxpayers from offsetting unrelated income with losses from an activity not carried on for profit 748_f2d_890 4th cir revg and remanding tcmemo_1983_165 the losses petitioner claimed relating to the feadship generated significant claimed tax savings which if allowed would offset income from petitioner’s unrelated medical practice history of income or losses substantial losses over a number of years suggest a lack of profit objective sec_1_183-2 income_tax regs if however losses result because of unforeseen circumstances beyond the control of a taxpayer the losses may bear less on the question of profit objective id chartering the feadship resulted in losses to petitioner for all years at issue the excessive costs relating to the repair and restoration work on the feadship may have been a surprise to petitioner but good_faith diligent and timely investigation into the condition of the feadship and into the nature of the luxury yacht charter business would have eliminated most of this surprise and would have provided to petitioner information upon which he would have been able to make a reasoned and calculated decision about whether to proceed further by petitioner’s costs associated with the feadship were so high that he should have known that charter of the feadship would not generate income sufficient to cover those costs further in and while the feadship was available for charter the feadship also was for sale at an asking price of only dollar_figure million an amount well below the dollar_figure million petitioner had already invested in the feadship opportunity for profits from the activity the opportunity to earn substantial profits in a speculative venture may indicate that an activity is engaged in for profit even though losses or only occasional small profits actually result sec_1_183-2 income_tax regs regardless of any profit objective petitioner initially in may have had when he purchased the feadship the dollar_figure million that petitioner incurred in costs by far exceeded the dollar_figure million asking price for the feadship indicating an expected loss on the sale and petitioner had no reasonable basis for expecting a profit from smsm’s charter of the feadship which petitioner at trial acknowledged was conducted for the purpose of offsetting costs of maintaining the feadship while it was listed for sale expectation that assets may appreciate an expectation that assets used in an activity may appreciate in value may indicate a profit objective golanty v commissioner t c pincite 45_tc_261 sec_1_183-2 income_tax regs generally however an expectation that assets may appreciate is not sufficient in itself to demonstrate that an activity was engaged in for profit hendricks v commissioner supra pincite although petitioner at the time of his purchase in may have had an expectation that the feadship would appreciate in value the evidence before us establishes that petitioner had no such expectation during and in december of petitioner listed the feadship for sale at dollar_figure million as discussed previously this amount was significantly less than petitioner’s cumulative purchase and restoration costs relating to the feadship as stated petitioner acknowledged that the purpose of chartering the feadship in and was to offset the costs of operating the feadship while it was listed for sale as one of petitioners’ witnesses testified if you charter a boat you can make a couple of bucks time and effort expended by petitioners a profit objective may be indicated by the amount of personal time and effort a taxpayer devotes to carrying on an activity sec_1_183-2 income_tax regs petitioner’s time during the years at issue was largely devoted to his medical practice allowing petitioner little time to devote to matters relating to the restoration and to the charter of the feadship mrs magassy’s efforts relating to the interior design of the feadship occurred well after the major costs of the restoration on the feadship had been incurred her efforts do not establish an overall profit objective for petitioner or for smsm in chartering the feadship or in restoring the feadship for resale success in carrying on other activities a taxpayer’s success with other business activities may indicate a profit objective sec_1_183-2 income_tax regs petitioner is a successful plastic surgeon but neither he nor mrs magassy had engaged in activities relating to owning and operating a luxury yacht it appears that petitioner handled decisions relating to the feadship quite differently from the successful manner in which he practiced medicine personal pleasure or recreation the mere fact that a taxpayer derives personal pleasure from an activity does not constitute a per se demonstration of a lack of profit objective sec_1_183-2 income_tax regs conversely where an activity lacks recreational appeal a profit objective may be indicated id yachting inherently involves a luxury indulgence and petitioners and petitioners’ family members participated in a number of trips and entertained on the feadship the evidence establishes some significant personal recreational aspects to petitioner’s and to smsm’s yachting activity sec_1231 loss it is clear that petitioner’s original purchase of the feadship in and his restoration efforts during the early 1990s did not constitute a trade_or_business and would not qualify his dollar_figure million loss on the sale of the feadship for sec_1231 ordinary_loss treatment petitioners argue however that the and charter activity combined with petitioner’s original profit objective for purchasing the feadship constituted a sufficiently regular for-profit activity that the dollar_figure million claimed loss on sale of the feadship should qualify for sec_1231 ordinary_loss treatment on the facts of this case certainly by and thereafter through april of when petitioner sold the feadship for dollar_figure million petitioner did not have a good_faith profit objective relating either to the charter of the feadship or to the sale of the feadship during and petitioner’s and smsm’s objective in the charter of the feadship was to provide funds to offset a portion of the costs of ownership of the feadship also because of the lack of profit objective associated with the charter of the feadship the charter activity relating to the feadship in through april of did not constitute a trade_or_business and the feadship does not qualify for treatment as trade_or_business property under sec_1231 abbene v commissioner tcmemo_1998_330 budin v commissioner tcmemo_1994_185 on the evidence before us we conclude that petitioner and smsm did not have an actual and honest objective that the feadship would generate a profit either from its charter or from its sale in light of our resolution of the above issues we need not address respondent’s other arguments based on the foregoing decision will be entered for respondent
